Case: 20-10137      Document: 00515527517         Page: 1    Date Filed: 08/14/2020




            United States Court of Appeals
                 for the Fifth Circuit                              United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                No. 20-10137                         August 14, 2020
                              Summary Calendar                        Lyle W. Cayce
                                                                           Clerk

 United States of America,

                                                            Plaintiff—Appellee,

                                     versus

 Luis Alberto Andrade-Salas,

                                                        Defendant—Appellant.


                 Appeal from the United States District Court
                     for the Northern District of Texas
                          USDC No. 3:19-CR-150-1


 Before Haynes, Willett, and Ho, Circuit Judges.
 Per Curiam:*
        Luis Alberto Andrade-Salas argues that his guilty plea was involuntary
 because the district court failed to advise him at rearraignment that his prior
 felony conviction was an essential element of his illegal reentry offense under
 8 U.S.C. § 1326(b)(1). He also contends that his sentence under § 1326(b)(1)


        *
          Pursuant to 5th Circuit Rule 47.5, the court has determined that this
 opinion should not be published and is not precedent except under the limited
 circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10137     Document: 00515527517         Page: 2     Date Filed: 08/14/2020




                                  No. 20-10137


 is unconstitutional because it is based on facts neither alleged in his
 indictment nor proven to a jury beyond a reasonable doubt.
        As Andrade-Salas concedes, his arguments are foreclosed by
 Almendarez-Torres v. United States, 523 U.S. 224 (1998). See United States v.
 Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Rojas-Luna, 522
F.3d 502, 505-06 (5th Cir. 2008). Thus, summary affirmance is appropriate.
 See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
        Accordingly, the Government’s motion for summary affirmance is
 GRANTED, the Government’s alternative motion for an extension of time
 to file a brief is DENIED AS MOOT, and the judgment of the district court
 is AFFIRMED.




                                       2